TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 11, 2016



                                      NO. 03-15-00702-CR


                               Wesley Eugene Perkins, Appellant

                                                 v.

                                  The State of Texas, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.